Citation Nr: 1140293	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-38 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral eye disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a gastrointestinal disability.

10.  Entitlement to service connection for a bilateral thigh disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).

The issues of entitlement to service connection for hypertension, a gastrointestinal disability, a right knee disability, and a bilateral thigh disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has a current diagnosis of allergic rhinitis which is related to military service.

2.  It is at least as likely as not that the Veteran has a current diagnosis of a bilateral foot disability which is related to military service.

3.  The competent evidence of record does not show that the Veteran has had a diagnosis of an eye disability for VA purposes.

4.  The competent evidence of record does not show that the Veteran has had a diagnosis of a right ankle disability for VA purposes.

5.  The competent evidence of record does not show that the Veteran has had a diagnosis of a left ankle disability for VA purposes.

6.  The competent evidence of record does not show that the Veteran has had a diagnosis of a left knee disability for VA purposes.


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A bilateral foot disability was incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A bilateral eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2011).

4.  A right ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A left ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  A left knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in June 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Allergic Rhinitis

The Veteran's service medical records include numerous nasal complaints and multiple diagnoses of seasonal allergies.  An October 2004 service medical evaluation board report stated that the Veteran had been noted to have rhinitis by a medical clinic in approximately July 2004.  After physical examination and diagnostic testing, the diagnosis was allergic rhinitis.  A subsequent November 2004 service medical board report stated that the Veteran was found to have a diagnosis of allergic rhinitis "after consideration of clinical records, laboratory findings, and physical examination."

After separation from military service, a September 2005 VA outpatient medical report gave a diagnosis of seasonal allergies.  In an October 2005 VA general medical examination report, the Veteran complained of chronic sinus and allergy problems, particularly following the summer months.  After physical and diagnostic testing, the diagnosis was chronic allergic rhinitis.  The medical evidence of record shows that chronic allergic rhinitis has been consistently diagnosed since October 2005.

In an April 2011 VA medical examination report, the Veteran complained of chronic allergy problems for the previous 10 to 11 years.  After physical examination, the relevant diagnosis was chronic allergic rhinitis.

The Board finds that the weight of the evidence of record shows that the Veteran has a current diagnosis of chronic allergic rhinitis which is related to military service, and that allergic rhinitis was diagnosed during his service.  The Veteran's service treatment records show a diagnosis of allergic rhinitis after a full medical evaluation board examination.  In addition, the Veteran's post-service medical record show that allergic rhinitis was again diagnosed in October 2005, approximately four months after separation from military service, and continues to be diagnosed.  While the evidence of record does not include a medical opinion relating the Veteran's currently diagnosed allergic rhinitis to the allergic rhinitis diagnosed in service, the Veteran's lay testimony and the treatment records are competent evidence to demonstrate that he experienced a continuity of rhinitis symptomatology from November 2004 to October 2005.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  As the Veteran's statements regarding his symptomatology are consistent with the medical evidence of record, the Board also finds his lay statements to be credible.  

Accordingly, the Board finds that the competent and credible evidence of record demonstrates that the Veteran received diagnoses of allergic rhinitis during military service and after separation from military service, and had a continuity of symptomatology between the two diagnoses.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed allergic rhinitis is related to military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for allergic rhinitis is warranted.

Bilateral Foot Disability

The Veteran's service medical records show that in June 2004, he complained of a foot injury while playing basketball, with right great toe pain and numbness.  On x-ray examination, no foot abnormalities were noted.
 
After separation from military service, in a June 2005 application for compensation, the Veteran reported that he had a bilateral foot condition.

In an October 2005 VA general medical examination report, the Veteran complained of pain in his plantar arches.  On physical examination, the Veteran's feet were tender in the plantar arches.  On x-ray examination of the Veteran's feet, the impression was mild hallux valgus deformities, bilaterally, with flexion deformities of the distal interphalangeal joints of the second to fifth toes.  The relevant diagnosis was bilateral plantar fasciitis, also mild hallux valgus deformities and flexion deformities of the distal interphalangeal joints, second to fifth toes.

In an April 2011 VA joints examination report, the Veteran complained of bilateral foot pain since military service.  After physical and diagnostic examination, the diagnosis was mild hallux valgus deformities, bilaterally, with mild plantar fasciitis.  The examiner opined that the Veteran's service medical records were negative for any treatment of plantar fasciitis and hallux valgus deformity or foot problems.  It was the opinion of the examiner that the current diagnosis and claim of plantar fasciitis and mild hallux deformities was not related to the military.

The Board finds that the evidence of record shows that the Veteran has a current diagnosis of a bilateral foot disability which is related to military service.  While the Veteran's service medical records are negative for any diagnosis of a foot disability, an x-ray examination conducted by VA in October 2005 found mild hallux valgus deformities, bilaterally, with flexion deformities of the distal interphalangeal joints of the second to fifth toes.  That examination was conducted approximately four months after the Veteran's separation from military service.  In addition, the Veteran reported experiencing a bilateral foot condition in his June 2005 application for compensation, which was dated less than two weeks after his separation from military service, and he has subsequently stated that he experienced bilateral foot pain during military service.  The Veteran's lay testimony is competent to demonstrate that he experienced a continuity of bilateral foot symptomatology during the four months from military service to October 2005.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  As the Veteran's statements regarding his symptomatology are consistent with the disability claim he filed less than two weeks after separation from military service, the Board also finds his lay statements to be credible.

The only medical evidence of record which addresses the etiology of the Veteran's bilateral foot disability is the April 2011 VA joints examination report.  While that report found that the Veteran's bilateral foot disability was not related to military service, the basis of the opinion was that the Veteran's service medical records were negative for any treatment of foot problems.  However, the Veteran's service treatment records clearly demonstrate that he reported experiencing a foot injury while on active duty service.  Therefore, the April 2011 VA joints examination opinion was not based upon an accurate medical history.  In addition, the opinion provided did not address the fact that the Veteran reported experiencing a bilateral foot condition less than two weeks after separation from military service, and was subsequently found to have a bilateral foot disability on x-ray examination approximately four months later.  Accordingly, the Board finds that the April 2011 VA joints examination report is assigned low probative weight.  Prejean v. West, 13 Vet. App. 444 (2000); Owens v. Brown, 7 Vet. App. 429 (1995).

Accordingly, the Board finds that the evidence of record demonstrates that the Veteran experienced bilateral foot symptoms during military service, has a current diagnosis of a bilateral foot disability, and had continuity of symptomatology between the in-service symptoms and the post-service diagnosis.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed bilateral foot disability is related to military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a bilateral foot disability is warranted.

Bilateral Eye Disability

For purposes of entitlement to VA benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2011); 38 U.S.C.A. § 1110 (West 2002).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless the defect was subjected to a superimposed disease or injury which created additional disability.  38 C.F.R. § 3.303(c) (2011); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In a January 2005 service treatment report, the Veteran complained of photophobia for the previous two to three weeks.  After ocular examination, the assessment was refractive error.

After separation from military service, in a November 2005 VA eye examination report, the Veteran complained of light sensitivity which began during military service.  On diagnostic testing, the examiner stated that the Veteran was slightly myopic with a degree of vision that did not require any correction.  No other abnormalities were noted, and the examiner stated that the Veteran did not react to the bright light of a slit lamp, which is unusual for one with light sensitivity.  The diagnosis stated that the Veteran was slightly myopic but had better than normal vision with a trace of astigmatism in the right eye.  As far as the alleged light sensitivity, the examiner considered it a subjective visual disturbance of unknown etiology and it was less likely than not, if at all, caused by any military activity.  The light sensitivity did not appear to affect his daily function and had not presented any major functional impact.  It appeared to be more of a learned habit than an actual disability.  It was common for people who wore dark shades constantly to become sensitive to any light.

The Board finds that the competent evidence of record does not show that the Veteran has any diagnosis of an eye disability for VA purposes.  While the in-service and post-service medical evidence includes diagnoses of a refractive error, a refractive error is not a disease or injury for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In addition, while the Veteran reports that he experienced light sensitivity, the medical evidence of record does not show that the complaints have ever been associated with a diagnosed eye disability.  The only medical evidence of record which addressed the etiology of the Veteran's light sensitivity was the November 2005 VA eye examination report.  That report stated that the Veteran's light sensitivity was a "subjective visual disturbance" which was "more of a learned habit than an actual disability."  Therefore, the Board finds that the November 2005 VA eye examination report does not show that any light sensitivity is at least as likely as not related to a diagnosed eye disability for which service-connection can be granted.

The Veteran's statements alone are not sufficient to prove that his light sensitivity is related to a diagnosed eye disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As he is not a physician, the Veteran is not competent to make a determination that his light sensitivity is related to a diagnosed eye disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, there is no competent evidence of record that the Veteran has a current diagnosis of an eye disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no competent evidence of record that the Veteran has ever had a diagnosis of an eye disability for VA purposes.  Therefore, service connection for a bilateral eye disability is not warranted.

The Board has considered the evidence of record but finds that the preponderance of the evidence is against a finding that the Veteran has had a diagnosis of an eye disability for which service connection can be granted.  Therefore, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disability, Left Ankle Disability, and Left Knee Disability

The Veteran's service medical records are negative for complaints or diagnosis of any right ankle, left ankle, or left knee disabilities.  

After separation from service, in an October 2005 VA general medical examination report, the Veteran reported that he had experienced sports-related injuries to the right ankle, left ankle, and left knee during military service.  He reported experiencing pain and popping in all three joints, with giving way of the left knee and soreness and swelling of the ankles.  On physical examination, no left knee abnormalities were noted, except for tenderness around the inferior patella.  Similarly, no ankle abnormalities were noted except for mild tenderness on either side of the malleolar area.  On x-ray examination, the Veteran's ankles were normal.  The relevant diagnoses were bilateral knee pain and bilateral ankle strain in the past.  On further x-ray examinations, no abnormalities of the Veteran's ankles or knees were noted.  An addendum diagnosis did not include a diagnosis of any right ankle, left ankle, or left knee disability.

In an April 2011 VA joints examination report, the Veteran complained of right ankle, left ankle, and left knee pain since military service.  He also reported left knee locking and swelling.  On physical examination of the Veteran's left knee, no abnormalities were noted except for slight tenderness over the medial aspect of the patella.  On physical examination of the Veteran's ankles, no abnormalities were noted except for slight generalized tenderness.  On x-ray examination, no right ankle, left ankle, or left knee abnormalities were noted.  The relevant diagnosis was knee and ankle joint pain, bilaterally, with minimal objective findings and mild functional loss due to pain.  The examiner stated that the Veteran's service medical records were negative for any treatment of knee or ankle problems.  Therefore, it was the opinion of the examiner that the current diagnosis and claim of left knee pain and bilateral ankle pain were not related to the military.

The competent evidence of record does not show that the Veteran has had a diagnosis of right ankle, left ankle, and left knee disabilities for VA purposes.  The Veteran's service medical records are negative for complaints or diagnosis of any right ankle, left ankle, or left knee disability.  In addition, there is no post-service medical evidence which provides a diagnosis of a right ankle, left ankle, or left knee disability for VA purposes.  The only medical evidence of record which provided diagnostic examination of the Veteran's right ankle, left ankle, and left knee are the October 2005 VA general medical examination report and the April 2011 VA joints examination report.  Neither of those reports gave a left knee diagnosis other than left knee pain.

In addition, the April 2011 VA joints examination report did not give a right or left ankle diagnoses other than bilateral ankle pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  While the October 2005 VA general medical examination report did provide a diagnosis other than pain for the Veteran's right and left ankles, the diagnosis was only that the Veteran had a bilateral ankle strain "in the past."  Such a diagnosis does not demonstrate the existence of a disability at the time of the examination.  That lack of a right and left ankle diagnosis is confirmed by the subsequent addendum, which omitted any diagnosis for the Veteran's ankles following an x-ray examination during which no ankle abnormalities were found.  Accordingly, the Board finds that there is no medical evidence of record that the Veteran has had a diagnosis of right ankle, left ankle, or left knee disabilities for VA purposes at any point since separation from service.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran's statements alone are not competent to prove that he has ever had a diagnosis of a right ankle disability, a left ankle disability, or a left knee disability for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, there is no competent evidence of record that the Veteran has a current diagnosis of a right ankle, left ankle, or left knee disability for VA purposes.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no competent evidence of record that the Veteran has ever had a diagnosis of a right ankle, left ankle, or left knee disability for VA purposes.  Therefore, service connection for a right ankle, left ankle, and left knee disability is not warranted.

The Board finds that the preponderance of the evidence is against the claims for service connection for right ankle, left ankle, and left knee disabilities.  As there is no competent evidence of record that the Veteran has ever had a diagnosis of a right ankle, left ankle, or left knee disability for VA purposes, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for allergic rhinitis is granted.

Service connection for a bilateral foot disability is granted.

Service connection for a bilateral eye disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a left knee disability is denied.


REMAND

With respect to the Veteran's hypertension claim, the Veteran's service treatment records show that the Veteran was found to have elevated blood pressure in July 2002, and he was recommended to have his blood pressure rechecked with his Primary Care provider.  The medical evidence of record also shows multiple reports of high blood pressure after the Veteran's separation from military service.  An October 2009 VA general medical examination report stated that the Veteran had received a diagnosis of hypertension in approximately October 2008.  Following physical and diagnostic examination, the October 2009 report gave a diagnosis of essential hypertension.

Accordingly, the evidence of record demonstrates that the Veteran had at least one elevated blood pressure reading during military service, multiple elevated blood pressure readings after separation from military service, and has a current diagnosis of hypertension.  There is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed hypertension is related to the Veteran's military service.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed hypertension.  38 C.F.R. § 3.159(c)(4) (2011).

With respect to the Veteran's gastrointestinal disability claim, an April 2011 VA medical examination report gave a diagnosis of irritable bowel syndrome.  The examiner then provided a negative etiological opinion, stating that the Veteran's abdominal pain and diarrhea were not related to military service on the basis that the Veteran's service treatment records were negative for any treatment of chronic abdominal pain and diarrhea.  That finding is not consistent with the evidence of record, which shows that the Veteran complained of abdominal pain and/or diarrhea in multiple service treatment records dated in July 2002, September 2002, and April 2005.  As the April 2011 VA medical report based its gastrointestinal etiological opinion upon the basis that the Veteran's service treatment records were negative for any treatment of chronic abdominal pain and diarrhea, the presence of numerous service treatment records showing complaints of, and treatment for, abdominal pain and diarrhea render the April 2011 VA medical report inadequate with respect to the gastrointestinal claim on appeal because that opinion relied upon an inaccurate factual basis.  Therefore, the claim of entitlement to service connection for a gastrointestinal disability must be remanded for a new medical examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

With respect to the Veteran's right knee disability claim, the April 2011 VA medical examination report provided a negative etiological opinion, stating that the Veteran's right knee pain was not related to military service on the basis that the Veteran's service treatment records were negative for any treatment of knee problems.  Such a finding is not consistent with the evidence of record, which shows that the Veteran complained of, and was treated for, a right knee injury in October 2003.  As the April 2011 VA medical report based its right knee etiological opinion upon the basis that the Veteran's service treatment records were negative for any treatment of knee problems, the presence of records showing complaints of, and treatment for, a right knee injury render the April 2011 VA medical report inadequate with respect to the right knee disability claim on appeal because that opinion relied upon an inaccurate factual history.  Therefore, the claim of entitlement to service connection for a right knee disability must be remanded for a new medical examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, with respect to the Veteran's bilateral thigh disability claim, the April 2011 VA medical examination report provided a negative etiological opinion, stating that the Veteran's thigh complaints was not related to military service on the basis that no complaints or chronic problems of the thighs were reported or noted following an in-service surgical operation to remove a foreign body from the Veteran's right thigh.  The operation in question was an April 2005 surgical operation to remove an approximately one centimeter long splinter from the Veteran's right thigh, after the splinter had been embedded for six months.

While the April 2011 VA medical examination report does not demonstrate that the Veteran has a current diagnosis of a bilateral thigh disability for VA purposes, it provided almost no information on the current status of the Veteran's bilateral thighs.  The report simply found that examination of the thighs revealed no tenderness or deformity.  No commentary was made on any residuals of the April 2005 surgical operation, with the most notable omission being the lack of any discussion of the presence or absence of surgical scars.  As the Veteran's service treatment records specifically state that the Veteran had surgery on his right thigh, any VA medical examination provided to determine whether the Veteran has a current diagnosis of a bilateral thigh disability which is related to military service must include a discussion of whether there are any residuals of the April 2005 in-service operation, to specifically include surgical scars.  Therefore, the claim of entitlement to service connection for a bilateral thigh disability must be remanded for a new medical examination.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for hypertension, a gastrointestinal disability, a right knee disability, or a bilateral thigh disability.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and that the specific records that cannot be obtained and given an opportunity to respond or furnish the records.

2. Schedule the Veteran for a VA examination to ascertain the etiology of any hypertension found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any hypertension found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or to any service-connected disability, to specifically include the Veteran's depressive and panic disorders.  The examiner must also provide an opinion as to whether it is at least as likely as not that any currently diagnosed hypertension is aggravated by the Veteran's depressive and panic disorders.  A complete rationale for all opinions must be provided.

3. Schedule the Veteran for a VA examination to ascertain the etiology of any gastrointestinal disability found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any gastrointestinal disability found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or to any service-connected disability, to specifically include the Veteran's back disability.  The examiner must also provide an opinion as to whether any currently diagnosed gastrointestinal disability is aggravated by the Veteran's back disability.  A complete rationale for all opinions must be provided.

4. Schedule the Veteran for a VA examination to ascertain the etiology of any right knee and bilateral thigh disabilities found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any right knee or thigh disability found is related to the Veteran's period of service.  With respect to the Veteran's thighs, the examiner must also specifically state whether the Veteran has any residuals from the April 2005 in-service surgical operation, to include surgical scars.  A complete rationale for all opinions must be provided.

5. Then, readjudicate the claims.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


